Jenkins, P. J.
The petition as amended alleged: that the plaintiff, as the tenant of the defendant, was seriously hurt and injured by reason of the front steps of the rented premises giving way when being used by her for the purposes and in the manner intended; that the strips supporting the steps were of unsound material, were tacked on by small shingle-nails, and were insufficient to sustain the weight of the steps at the time a person was using them in the ordinary and proper way; that such defective construction was unknown to her and could not be ascertained by a casual inspection, but was in fact actually known by the defendant, who had personally done the work of construction and repair just prior to the plaintiff’s entry upon the premises. The jury found a verdict in favor of the plaintiff, the defendant’s motion for a new trial was overruled, and the movant excepted. Held:
1. While a landlord is not liable for injuries to his tenant arising from a patent defect in the premises existing at the time of the lease, and of which the tenant knew or had means of knowing, equal to those of the landlord, he is liable for injuries to the tenant arising from latent defects unknown to the tenant, existing at that time, provided the landlord actually knew,, or in the exercise of ordinary care on his part might have known, of their existence. McGee v. Hardacre, 27 Ga. App. 106 (105 S. E. 451).
2. It appearing from the evidence, that the landlord must necessarily have known of the condition of the steps, for he had himself made repairs thereon not long previous to the injury, and the jury being authorized to And that the defect occasioning the injury was not such as the plaintiff by casual inspection must necessarily have become acquainted with, the verdict in her favor can not be disturbed.

Judgment affirmed.


Stephens and Bell, JJ., concur.